November 9, 1951.

Hon. J. W. Edgar.,        Opinion No. v-1342.
Commissionerof Education,
Texas.EducationAgency     Be: Applicabilityof
Austin, Texas                 "Non-Subversive
                               Oath" to employees~
                               of local school
                               districts and Pub-'
Dear Sir:                      lit Junior Colleges.
          You have requested an opinion of this of-
fice in regard to the following questions:
         "1. qnder what conditions,if any,
    wou1d.person.semployed by local school
    districts be required to execute the
    l'Non-SubversiveOath" required in Arti-
    cle VI, Section 1, of H.B. 426 Acts S2nd
    Leg., R.S. 1951 ch. 499 p. 1228 (the
    general.approprlatlon bill for the bien-.
    nium ending August 31, 195311
         "2. Under ihat conditions,if any,
    would teachers employed in public junior
    colleges be required to execute the "Non-.
    SubversiveOath" required in Article VI,
    Section 1, of H.B. 426, Acts 52nd Leg.,
    R.S. 195l, ch. 499, p. 1228?"
          Sections,32 and 33 of Article III, House
Bill 426, suurq, appropriatethe necessary money for
the State's contributionto the FoundationSchool
Program for the biennium ending August 31, 1953.
These funds are distributedto all participating
school districts in accordancewith the formula set
out in the Foundation School Program act. Arts. 2922-~
11 et seq., V.C.S. Your letter states:
                  Such funds are commingledin
     the dIpoli;orybank for each school dis-
     trict with local funds derived from taxa-
     tion and other ,localsources. Compensa-
     tion to individuals~for personal services
Hon. J. W. Edgar, page 2   (V-1342)


     rendered and other operating costs of
     the district are paid from such com-
     mingled funds upon order of the local
     board of trustees."
          Thus money appropriatedby House Bill 426,:
sunra, is being used to pay, at least in part, the
salaries of local school district employees.
          House Bill 426 also appropriatesto the
State Board of Education the unexpended balance and
income of the State Available School Fund for expends
itures in accordancewith the laws of this State.
Art. III, H.B. 426, suora, at pe 1319. Article 2827:
V.C.S., provides in part:
          "1. The State and county avail-
     able funds shall be used exclusively
     for the 'paymentof teachers' and super-
     intendents' salaries,fees for taking
     the scholasticcensus, and interest on
     money,borrowedon short time to pay sal-
     aries'of teachers and superintendents,
     when these salaries become due before
     the school funds for the-currentyear
     become available;provided that no
     loans for the purpose of payment of
     teachers shall be paid out:of funds oth-~
     er than those for the then current year.
          fl2. Local school funds o 0 e may
     be used ~. . . for the payment . . . of
     janitorsand other employees. . .j pro-
     vided that when the State available
     school fund in any city or district is
     sufficientto maintain the schools there-
     of in any year for at least eight months,
     and leave a surplus, such surplus may be
     expended for the purposes mentioned here-
     in."
          House Bill 426 also contains the "Bon-sub-
versive Oath" requirement,Section 1 of which pro-
vides:
          "No money appropriatedby this Act
     shall be paid to any person as salary or
     as compensationfor personal services un-
     less and until such person has filed
Hon. J.,W. Edgari page 3 , (V-1342)~


    with the payroll clerk or official,by.
    whom such salary or other compensation
    is certifiedfor payment, Bn’dath.or
    affirmation stating: . . .I’
          In our Opinion v-1263 (195l), we held valid
all of the Non-SubversiveOath except the retrosPec-
tive portion’thereof. A copy of this opinion is at-
tached.                          .‘,             .
         Since it is clear from your letter that part
of the appropriatedmoney is commingledwith‘:furids
from otherssour&es to pay salaries and’other Personal
services’compensation,it will be ,necessary.,forall
persons receiving salary or compensatibn~,from,
                                              such com-
mingled funds to take the required oath. This is neces-
sary to insure that all of the StateIs appropriationis
handled in compliancewith the above section. Thus, a
person in any one of the above categorieswho receives
all or a portion of his salary or compensationfrom mon-
eys coming originallyfrom the State Available School
Fund or the general fund must take the oath prior to re-
ceiving payment.
          The funds in the general appropriationbill
for the Public Junior Colleges are to be expended only
for the “payment of adequate instructionalsalaries and
the purchase of supplies and materials re uir d for ade-
quate instruction.” Sec. 5, Art.IV of 3.3.42$-,at.p.
1445. Those instructorswhose salary or compensation
will be paid in whole or in part from these funds are
required to take the “Non-SubversiveOath” prior to re-
ceipt of the salary or compensation.

                           suMMARg

          All persons receiving salary or com-
     pensation from funds that are in whole or
     in part received from State appropriations
     in the general appropriationbill to the
     Foundation School Program, or from funds
     appropriatedfrom the.State Available
     School Fund, or the Public Junior Colleges
     appropriationmust execute the “Non-Sub-
     versive Oath” as set out in Att’y Gen. Op.
Hon. J. W. Edgar, paga 4% (V-1342)   '


    v-1263 (1951) prior to receipt'of'thesal-
    ary or compensation.
                              Youis ver+ truly
APPROVED:                      'PRICEDANIEL
                              Attorriey.Genekal
C. K. Richards                    :
Trial & Appellate Division
Everett Hutchinson
Executive Assistant
                                         Assistant
Charles D. Mathews
First Assistant               .'             :
ENT:wb